— Appeal by the defendant from a judgment of the Supreme Court, Queens *527County (Latella, J.), rendered January 29, 2002, convicting him of robbery in the first degree, robbery in the second degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was prejudiced by certain remarks of the prosecutor during summation is unpreserved for appellate review (see People v Heide, 84 NY2d 943 [1994]; People v Hermonstyne, 273 AD2d 408 [2000]). In any event, the majority of the prosecutor’s remarks constituted fair comment on the evidence and were responsive to arguments and issues raised by the defense (see People v Silva, 306 AD2d 424 [2003]; see generally People v Galloway, 54 NY2d 396 [1981]; People v Ashwal, 39 NY2d 105 [1976]). To the extent that any of the prosecutor’s comments constituted error, the Supreme Court acted promptly to remove any prejudicial effect (see People v Ashwal, supra; People v Hermonstyne, supra). Moreover, any errors which may have occurred during the prosecutor’s summation were harmless in view of the overwhelming evidence of the defendant’s guilt (see People v Rodriguez, 100 NY2d 30 [2003]; People v Crimmins, 36 NY2d 230 [1975]). Smith, J.P., Krausman, McGinity and Rivera, JJ., concur.